Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered May 9, 1983, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Prior to pleading guilty, the defendant sought to suppress his in-court identification by a witness. However, Criminal *484Term did not finally determine that motion. Having pleaded guilty without a judicial resolution of this issue, the defendant waived his right to appellate review (see, People v Fernandez, 67 NY2d 686; People v Pescatore, 102 AD2d 834). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.